DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Amendment
2.	 The amendment filed September 30, 2021 has been entered. Claims 1, 4-5, and 7-9 have been amended. Claim 3 has been cancelled. Claims 1-2 and 4-10 are under consideration in this Office Action. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 30, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Claims
4.	The rejection of Claims 3-6 under 35 U.S.C. 103 as being unpatentable over Amiguet et al., in view of Dreher as applied to claims 1-2 and 7-10 above, and further in view of V. K. MORYA & JUNGEUN KIM & EUN-KI KIM, has been withdrawn in view of applicants amendments and arguments.


Response to Arguments
5.	Applicant’s arguments, filed September 30, 2021 with respect to the rejection(s) of claims 1-2 and 4-10 under Amiguet et al., in view of Dreher have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Imbs et al., which teach a composition comprising an aqueous ethanol extract from a Fucus distichus (FD)seaweed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amiguet et al., (Canadian Journal of Microbiology, 2011, 57(9): 745-749) and Imbs et al., ( March 2009. Russian Journal of Marine Biology 35(2):164-170) in view of Dreher (US Patent Pubs 2011/0217249 published Sept. 2011).
The claims are drawn to a method for treating a Propionibacterium acnes bacterial infection in a mammal, said method comprising administering to said mammal an effective amount of a composition comprising a solvent extract from a Fucus distichus (FD) seaweed.
At the outset, the office takes notice that F. evanescens is art recognized as a subspecies of Fucus distichus subsp. evanescens and/or F. evanescens is a synonym with F. distichus. See Pertinent Art section for scientific support.
Amiguet et al., investigated the antibacterial activity of glycolipid-rich extracts of the brown macroalga Fucus evanescens in cell culture. Accessions were collected on the Arctic coast of Ungava Bay, Nunavik, Quebec.  In general, the marine algae possess antiviral, antibacterial and/or antifungal activities against several pathogens. Amiguet et al., investigated the activity of extracts of this alga against bacteria. Its activity against P. acnes, a bacterium associated with inflammatory acne, was of particular interest, since alternative products for acne therapy are in high demand on the P. acnes strains increases with the treatment duration [page 746, col. 1]. Therefore, new active products are needed as alternative treatments to be used alone or in combination with the current antibiotics. A topical natural health product containing an antibacterial algal extract could be a useful alternative for consumers [page 746, col. 1]. The brown alga Fucus evanescens has been reported to contain many valuable biologically active compounds. Among them, the sulfated polysaccharide fucoidan is an effective regulator of the immunity and hemostasis systems in experimental endotoxemia (Kuznetsova 2009), fucosterol, a potential source material for the synthesis of the active form of vitamin D (Imbs et al. 2009) [page 746, col. 1].
 Further investigations of the activity of a glycolipid-rich fraction, against Propionibacterium acnes showed an MIC100 of 50 µg/mL, with an inhibition of more than 99% at only 7.8 µg/mL. The main active compound, a β-d-galactosyl O-linked glycolipid, was synthesized for the bioassay and showed an MIC100 of 50 µg/mL but lost its activity more quickly with only 50% of inhibition at 12.5 µg/mL. Therefore, the semipurified F. evanescens extract would be a good choice for future research into the development of alternative treatments for acne therapy.  
Therefore, Amiguet et al., teach a method for treating a Propionibacterium acnes bacterial infection comprising administering a growth-inhibiting concentration of a composition comprising an extract from a Fucus distichus (FD) seaweed; however Amiguet et al., does not teach administering a composition comprising an aqueous ethanol extract from a Fucus distichus (FD) seaweed to a mammal.
Fucus evanescens. Brown algae contain several compounds with biological activities. More than other traditional food products, marine algae contain polysaccharides and iodine organic products, mannitol, macro- and micro elements, vitamins, unsaturated fatty acids, and other biogenic compounds including sulfated polysaccharides fucoidans, carotenoids, iodine-containing compounds, and/ or glyceroglycolipids [page 164, col. 1]. The presently accepted techniques for the production of polysaccharides from brown algae mostly involve the previous treatment of the raw material with ethanol. Because of an insufficient knowledge of their chemical composition, ethanol extracts are used [page 164, col.1]. 
An analysis of aqueous–ethanol extracts (referred to below as “extracts”) gave the following list of compounds extracted from the algae: mineral and nitric compounds, oligosaccharides, mannitol, polyphenol compounds, and lipophilic matter [page 165, col. 2].  See Table 1 teaching chemical composition of the aqueous-ethanol extracts of brown algae. The F. evanescens extract was distinguished by a high concentration of iron, cobalt, manganese, and nickel ions [page 166, col.2].  Table 3 teach composition of free amino acids in the aqueous–ethanol extracts of brown algae, Fucus evanescens.  The analysis of the algal extracts showed that, based on their composition of biologically active components, we can recommend using them for preparation of individual compounds (fucosterol, phlorotannins, chlorophyll derivatives, and mannitol) and for production of various compositions useful in medicine, cosmetology, veterinary medicine, and agriculture.

Propionibacterium acnes bacterial infection in a mammal comprising administering a growth-inhibiting concentration of a composition comprising a solvent extract from Fucus seaweed. 
prima facie obvious at the time of applicants’ invention to specifically administer the aqueous ethanol F. evanescens of Imbs et al.,  to a mammal to treat P. acnes when Amiguet et al., teach the F. evanescens/distichus extract was a good choice for acne therapy and inhibiting P. acnes infection. Furthermore, the F. evanescens aqueous–ethanol extracts possess antiviral, antibacterial and/or antifungal activities against P. acnes infection.  One of ordinary skill in the art would have a reasonable expectation of success by incorporating the F. distichus into a method for treating P. acnes infection because it was a good choice for acne therapy and inhibiting P. acnes infection.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating P. acnes infection a patient, comprising administering an effective amount of a composition comprising an aqueous ethanol extract from FD wherein there is no change in the respective function of the FD extract, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Laughinghouse et al., (PLoS One. 2015; 10(12): e0143795) teach The Fucus distichus ‘complex’ has a long history of systematic confusion with its relation to F. evanescens C. Agardh and F. gardneri P. C. Silva, based on ecology, morphology, and biogeography. Fucus distichus was named by Linnaeus in 1767 but without a type locality. C. Agardh (1821) based F. evanescens on North Pacific syntype localities (Sakhalin and Kamchtka, Russia) and Powell (1957) recognized a subspecies F. distichus subsp. evanescens. 


Conclusion
8.	No clams allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JANA A HINES/Primary Examiner, Art Unit 1645